DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 11 June 2020 and 17 August 2021. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frydman et al. (Frydman, US PGPub 2017/0223496).
	Referring to Claim 1, Frydman teaches a first transceiver (Fig. 1 #120; [0042]); and a first mobile device including the first transceiver and being programmed to: receive a first wireless signal and a second wireless signal from a first transmitter and a second transmitter, respectively (Fig. 5; [0071]); process the first wireless signal and the second wireless signal based on a first internal clock associated with the first mobile device ([0071]); determine a time 
	Referring to Claim 2, Frydman teaches a second mobile device being programmed to: receive the first wireless signal and the second wireless signal from the first transmitter and the second transmitter, respectively; and process the first wireless signal and the second wireless signal based on a second internal clock associated with the second mobile device, wherein the second internal clock is different than the first internal clock of the first mobile device; See Fig. 1 and 5 multiple #120; [0042] and [0071].
	Referring to Claim 3, Frydman teaches wherein the second mobile device is further programmed to determine the TOA of the first wireless signal to provide a third TOA signal and to determine the TOA of the second wireless signal to provide a fourth TOA signal; see above citations.
	Referring to Claim 4, Frydman teaches wherein the second mobile device is further programmed to obtain a difference between the third TOA signal and the fourth TOA signal to provide a second difference TOA signal that is independent of the second internal clock; see above citations.
	Referring to Claim 5, Frydman teaches a server programmed to: receive the first difference TOA signal from the first mobile device and the second difference TOA signal from the second mobile device; and obtain a difference between the first difference TOA signal and the second difference TOA signal to provide a final difference signal; See Fig. 1, 5 and 7, as well as [0071-0072] and [0124].

	Referring to Claim 7, Frydman teaches wherein the server is further programmed to identify a location of the first mobile device based on an intersection formed by the plurality of hyperbolas; See Fig. 1, 5 and 7, as well as [0071-0072] and [0124].
	Referring to Claim 8, Frydman teaches wherein the server is further programmed to generate a plurality of hyperbolas on a plane based at least on the final difference signal and at least on known locations of the first mobile device, the second mobile device, and the second transmitter; See Fig. 1, 5 and 7, as well as [0071-0072] and [0124].
	Referring to Claim 9, Frydman teaches wherein the server is further programmed to determine a location of the first transmitter based on an intersection formed by the plurality of hyperbolas; See Fig. 1, 5 and 7, as well as [0071-0072] and [0124].
	Referring to Claim 10, Frydman teaches receiving, at a first mobile device, a first wireless signal and a second wireless signal from a first transmitter and a second transmitter, respectively; processing the first wireless signal and the second wireless signal based on a first internal clock associated with the first mobile device; determining a time of arrival (TOA) of the first wireless signal to provide a first TOA signal; determining the TOA of the second wireless signal to provide a second TOA signal; and 31ALTID0102PUS obtaining a difference between the first TOA signal and the second TOA signal to provide a first difference TOA signal that is independent of the first internal clock; see citations related to Claim 1 above.

	Referring to Claim 12, Frydman teaches determining the TOA of the first wireless signal to provide a third TOA signal; and determining the TOA of the second wireless signal to provide a fourth TOA signal; See above citations.
	Referring to Claim 13, Frydman teaches obtaining a difference between the third TOA signal and the fourth TOA signal to provide a second difference TOA signal that is independent of the second internal clock; See above citations.
	Referring to Claim 14, Frydman teaches receiving, at a server, the first difference TOA signal from the first mobile device and the second difference TOA signal from the second mobile device; and obtaining a difference between the first difference TOA signal and the second difference TOA signal to provide a final difference signal; See above citations.
	Referring to Claim 15, Frydman teaches generating a plurality of hyperbolas on a plane based at least on the final difference signal and at least on known locations of the second mobile device, the first transmitter, and the second transmitter; See above citations.
	Referring to Claim 16, Frydman teaches identifying, at the server, a location of the first mobile device based on an intersection formed by the plurality of hyperbolas; See above citations; See above citations.
	Referring to Claim 17, Frydman teaches generating a plurality of hyperbolas on a plane based at least on the final difference signal and at least on known locations of the first mobile device, the second mobile device, the second transmitter; See above citations.
	Referring to Claim 18, Frydman teaches determining a location of the first transmitter based on an intersection formed by the plurality of hyperbolas; See above citations.
	Referring to Claim 19, Frydman teaches mploying at least one of a discrete coarse time of arrival estimation, discrete fine time of arrival estimation, or a continuous fine time of arrival of the first wireless signal and the second wireless signal to determine the TOA of the first wireless signal and the second wireless signal at the first mobile device; See above citations.
	Referring to Claim 20, Frydman teaches the computer-program product comprising instructions to: receive, at a first mobile device, a first wireless signal and a second wireless signal from a first transmitter and a second transmitter, respectively; process the first wireless signal and the second wireless signal based on a first internal clock associated with the first mobile device; determine a time of arrival (TOA) of the first wireless signal to provide a first TOA signal; determine the TOA of the second wireless signal to provide a second TOA signal; and obtain a difference between the first TOA signal and the second TOA signal to provide a first difference TOA signal that is independent of the first internal clock; See citations related to Claim 1 as well as [0124].
	Referring to Claim 21, Frydman teaches   33ALTID0102PUS a first mobile device being programmed to: receive a first wireless signal and a second wireless signal from a first transmitter and a second transmitter, respectively; determine a time of arrival (TOA) of the first wireless signal to provide a first TOA signal; determine the TOA of the second wireless signal to provide a second TOA signal; a second mobile device being programmed to: determine a time of arrival (TOA) of the first wireless signal to provide a third TOA signal; determine the TOA of the second wireless signal to provide a fourth TOA signal; and a server being programmed to: receive first information corresponding to the first TOA signal and to the second TOA signal from the first mobile device; receive second information corresponding to the third TOA signal and to the fourth TOA signal from the second mobile device; and identify a location of at least one of: the first mobile device based on at least the first information and the second information, and on at least known locations of the second mobile device, the first transmitter, and the second transmitter; and the first transmitter based on at least the first information and the second information, and on at least known locations of first mobile device, the second mobile device, and the second transmitter; See citations related to the other inventions above.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646